FILED
                            NOT FOR PUBLICATION                              AUG 31 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10420

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00075-MCE

 v.
                                                 MEMORANDUM*
SALVADOR JAMAICA-ARELLANO,
a.k.a. Chava,

               Defendant - Appellant.


                   Appeal from the United States District Court
                       for the Eastern District of California
                  Morrison C. England, Jr., Chief Judge, Presiding

                            Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Salvador Jamaica-Arellano appeals from the district court’s judgment and

challenges his guilty-plea conviction and 70-month sentence for conspiracy to

distribute at least 50 grams of methamphetamine, in violation of 21 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§§ 841(a)(1), 846. Pursuant to Anders v. California, 386 U.S. 738 (1967),

Jamaica-Arellano’s counsel has filed a brief stating that there are no grounds for

relief, along with a motion to withdraw as counsel of record. We have provided

Jamaica-Arellano the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Jamaica-Arellano waived his right to appeal his conviction and sentence.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.1

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




      1
         This disposition does not affect the district court’s amended order,
effective November 1, 2015, which reduced defendant’s sentence from 70 months
to 57 months under 18 U.S.C. § 3582(c)(2).

                                          2                                    13-10420